 1 ARTHUR LIOU (SBN 252690)
   Leonard Carder, LLP
 2 1330 Broadway, Suite 1450
   Oakland, California 94612
 3 Telephone: (510) 272-0169
   Facsimile: (510) 272-0174
 4 aliou@leonardcarder.com

 5 SCOTT A. KRONLAND (SBN 171693)
   JEFFREY B. DEMAIN (SBN 126715)
 6 ELIZABETH VISSERS (SBN 321365)*
   Altshuler Berzon LLP
 7 177 Post Street, Suite 300
   San Francisco, California 94108
 8 Telephone: (415) 421-7151
   Facsimile: (415) 362-8064
 9 skronland@altshulerberzon.com
   jdemain@altshulerberzon.com
10 evissers@altshulerberzon.com

11 *application for admission pending

12 Attorneys for Defendant AFSCME LOCAL 3299

13
                                   IN THE UNITED STATES DISTRICT COURT
14
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
15
     TERRANCE MARSH, et al.,                          )     Case No. 2:19-cv-02382-JAM-DB
16                                                    )
                    Plaintiffs,                       )     STIPULATION RE: ACCEPTANCE OF
17                                                    )     SERVICE OF FIRST AMENDED
            v.                                        )     COMPLAINT AND EXTENDING TIME TO
18                                                    )     RESPOND TO SAME; ORDER THEREON
     AFSCME LOCAL 3299, et al.,                       )
19                                                    )     Courtroom: 6
                    Defendants.                       )     Judge: The Honorable John A. Mendez
20                                                    )     Trial Date: None Set
                                                      )     Action Filed: November 26, 2019
21                                                    )
                                                      )
22

23

24

25

26

27

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB
 1                                               STIPULATION
 2          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local Rule 144(a),

 3 Plaintiffs Terrance Marsh, et al. (“Plaintiffs”), and Defendant AFSCME Local 3299 (the “Union”),

 4 collectively referred to as the “Parties,” by and through their undersigned counsel, hereby stipulate and

 5 agree as follows:

 6          1.      The Union shall accept service via e-mail to the Union’s counsel of the First Amended

 7 Complaint that Plaintiffs shall file in this action on or before January 24, 2020, effective as of the date

 8 of filing.

 9          2.      The Union’s time to respond to the First Amended Complaint shall be extended to

10 March 6, 2020. This is the first extension of time sought and granted with respect to the Union’s

11 response to a pleading in this matter, and the extension will not affect the date of any event or other

12 deadline already fixed by the Court. The Parties further stipulate that this extension is neither intended

13 nor will be construed as a waiver of any objection or defense that the Union may have or could assert

14 against the First Amended Complaint, and that if the Union responds by filing a motion to dismiss the

15 First Amended Complaint, it shall not be required to file an answer to that complaint until its motion to

16 dismiss has been resolved.

17          The foregoing is so stipulated and agreed.

18          Dated: January 21, 2020.                        Respectfully submitted,
19                                                          ARTHUR LIOU
                                                            Leonard Carder, LLP
20
                                                            SCOTT A. KRONLAND
21                                                          JEFFREY B. DEMAIN
                                                            ELIZABETH VISSERS
22                                                          Altshuler Berzon LLP
23                                                          By:     /s/ Jeffrey B. Demain
                                                                       Jeffrey B. Demain
24
                                                            Attorneys for Defendant AFSCME LOCAL 3299
25

26 ///

27 ///

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                    1
 1                                                          Mariah Gondeiro, Cal Bar No. 323683
                                                            mgondeiro@freedomfoundation.com
 2                                                          Rebekah Millard, Cal Bar No. 256714
                                                            rmillard@freedomfoundation.com
 3                                                          Freedom Foundation
                                                            PO Box 552
 4                                                          Olympia, WA 98507
                                                            Telephone: (360) 956-3482
 5                                                          Facsimile: (360) 352-1874
 6                                                          By:     /s/ Mariah Gondeiro
                                                                        Mariah Gondeiro
 7
                                                            Attorneys for Plaintiffs
 8
                                        SIGNATURE ATTESTATION
 9
            I attest that concurrence in the filing of this document has been obtained from each of the above
10
     signatories.
11
            Dated: January 21, 2020
12
                                                            ARTHUR LIOU
13                                                          Leonard Carder, LLP
14                                                          SCOTT A. KRONLAND
                                                            JEFFREY B. DEMAIN
15                                                          ELIZABETH VISSERS
                                                            Altshuler Berzon LLP
16
                                                            By:     /s/ Jeffrey B. Demain
17                                                                     Jeffrey B. Demain
18                                                          Attorneys for Defendant AFSCME LOCAL 3299
19                                                  ORDER
20          PURSUANT TO THE STIPULATION OF THE PARTIES, and finding good cause therein, IT
21 IS HEREBY ORDERED that the Union’s deadline to file its answer or other response to Plaintiffs'

22 First Amended Complaint shall be extended to and including March 6, 2020. Further, if the Union

23 responds by filing a motion to dismiss the First Amended Complaint, it shall not be required to file an

24 answer to that complaint until its motion to dismiss has been resolved.

25          IT IS SO ORDERED.
26 Date: 1/21/20

27
                                                            /s/ John A. Mendez___________
28                                                          The Honorable John A. Mendez

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                              2
